DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 and 01/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to because Figures 2 and 3 should include reference numbers for each component.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length, without including drawings and international publication data. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US 2018/0367288 A1), hereinafter referred to as Vrzic, in view of Laselva et al. (US 2018/0270679 A1), hereinafter referred to as Laselva.

	Regarding claim 1, Vrzic teaches a method (Vrzic - Paragraph [0007], note a method at a user equipment for controlling packet duplication), comprising:
	receiving trigger information (Vrzic - Paragraph [0078], note the UE may be configure to control the activation and deactivation of packet duplication based on Event Triggers received from the Master and Secondary gNBs, MAC Control Elements (CEs) may be used to convey the Event Triggers to the UE), wherein the trigger information includes at least one of load information, quality of service information, and reliability indication information (Vrzic - Paragraph [0081], note event trigger values may be set based on Channel Quality Information (CQI) (quality of service information); Paragraph [0082], note additional event triggers can be configured, such as to indicate loading constraints; Paragraph [0122], note the decision for configuring packet duplication can be made based on the criteria which include reliability requirements of the SRBs, channel quality measurements, loading conditions, etc.; Paragraph [0221], note packet duplication, QoS flows identified by QFI); and
	determining whether or not redundant transmission is enabled according to the received trigger information (Vrzic - Paragraph [0078], note the UE may be configure to control the activation and deactivation of packet duplication based on Event Triggers received; Paragraph [0167], note redundant paths/links (i.e., packet duplication)).
	Vrzic does not teach the trigger information includes prediction information.
	In an analogous art, Laselva teaches the trigger information includes prediction information (Laselva - Paragraph [0044], note the network estimates alternative links and transmission modes predicted to meet or predicted not to meet the reliability target metric; Paragraph [0056], note variety of options for the network to signal the reliability metric to the UE, notification of a single multi-link metric expressing the reliability level reached or predicted in the future).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic in order to determine when to use packet duplication, improving transmission redundancy (Laselva - Paragraphs [0007] and [0046]).

	Regarding claim 2, Vrzic does not teach wherein the prediction information includes reliability prediction information indicating that a user plane apparatus or a user plane link is predicted to be unreliable.
	In an analogous art, Laselva teaches wherein the prediction information includes reliability prediction information indicating that a user plane apparatus or a user plane link is predicted to be unreliable (Laselva - Paragraph [0044], note the network estimates alternative links and transmission modes predicted to meet or predicted not to meet the reliability target metric; Paragraph [0056], note variety of options for the network to signal the reliability metric to the UE, notification of a single multi-link metric expressing the reliability level reached or predicted in the future).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic for the same reason as claim 1 above.

	Regarding claim 4, Vrzic does not teach wherein the prediction information indicates that a protocol data unit session or quality of service flow is predicted to be unreliable.
	In an analogous art, Laselva teaches wherein the prediction information indicates that a protocol data unit session or quality of service flow is predicted to be unreliable (Laselva - Paragraph [0056], note variety of options for the network to signal the reliability metric to the UE, notification of a single multi-link metric expressing the reliability level reached or predicted in the future by the combined usage of multi-link for a certain bearer/QoS flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic for the same reason as claim 1 above.

	Regarding claim 5, the combination of Vrzic and Laselva, specifically Vrzic teaches wherein the load information indicates that the load on a user plane apparatus is higher than a predetermined threshold (Vrzic - Paragraph [0082], note the values of thresholds can be chosen according to any suitable criteria, additional event triggers can be configured, for example to indicate loading constraints; Paragraph [0122], note the decision for configuring packet duplication can be made based on the criteria which include loading conditions).

	Regarding claim 6, Vrzic does not teach teach wherein the quality of service information indicates an updated quality of service of a quality of service flow.
	In an analogous art, Laselva teaches wherein the quality of service information indicates an updated quality of service of a quality of service flow (Laselva - Paragraph [0012], note traditional QoS parameters are recognized as uplink and downlink maximum/guaranteed flow or bit rate, packet error rate, etc., QoS targets, QoS flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic for the same reason as claim 1 above.

	Regarding claim 7, Vrzic does not teach wherein the reliability information indication information indicates that the reliability of a service is not satisfied.
	In an analogous art, Laselva teaches wherein the reliability information indication information indicates that the reliability of a service is not satisfied (Laselva - Paragraph [0044], note reliability target is not met; Paragraph [0056], note single multi-link metric expressing the reliability level reached).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic for the same reason as claim 1 above.

	Regarding claim 8, the combination of Vrzic and Laselva, specifically Vrzic teaches wherein the method is performed at a session management apparatus (Vrzic - Paragraph [0061], note radio resource management functionality may be placed in one of the CU and DU of the gNB).

	Regarding claim 9, the combination of Vrzic and Laselva, specifically Vrzic teaches wherein the method is performed at a policy control apparatus (Vrzic - Paragraph [0228], note Policy Control Function (PCF) is responsible for providing QoS rules; Paragraph [0251], note policy for redundant transmission).

	Regarding claim 10, Vrzic does not teach wherein the prediction information is received from the network data analytics apparatus.
	In an analogous art, Laselva teaches wherein the prediction information is received from the network data analytics apparatus (Laselva - Paragraph [0043], note the network (specifically, the master node) tracks the UE’s data in the flow on the multi-links against the reliability metric; Paragraph [0056], note the network signals the reliability metric to the UE).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic for the same reason as claim 1 above.

	Regarding claim 12, Vrzic does not teach wherein the reliability indication information is originated from an application server.
	In an analogous art, Laselva teaches wherein the reliability indication information is originated from an application server (Laselva - Paragraph [0056], note the network (master node which controls links involved in radio communications, see Paragraphs [0041] and [0043]) signals the reliability metric to the UE in existing signaling messages, information elements, downlink data payload, etc.; Paragraph [0084], note a network node may be implemented as a server).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Laselva into Vrzic for the same reason as claim 1 above.

	Regarding claim 13, the combination of Vrzic and Laselva, specifically Vrzic teaches wherein the quality of service information is received from a policy control apparatus (Vrzic - Paragraph [0228], note the Policy Control Function (PCF) is responsible for providing the QoS rules for classifying packets and mapping the duplicate flows to different QoS flows with distinct QFI).

	Regarding claim 14, the combination of Vrzic and Laselva, specifically Vrzic teaches the method further comprising:
	transmitting a session management policy indicating the determination to a session management apparatus (Vrzic - Paragraph [0251], note the PCF may provide the new policy to the SMF (session management function) to add another UPF for redundant transmission).

	Regarding claim 15, the combination of Vrzic and Laselva, specifically Vrzic teaches wherein the redundant transmission is determined for a quality of service flow (Vrzic - Paragraph [0221], note performing packet duplication, two QoS flows corresponding to the original flow and duplicate flow may be generated).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Vrzic (Vrzic - Fig. 16, note UE packet duplication decision; Fig. 24, note redundant paths and packet duplication).

	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 5.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Laselva as applied to claims 1 and  above, and further in view of Hui et al. (US 2015/0023363 A1), hereinafter referred to as Hui.

	Regarding claim 3, the combination of Vrzic and Laselva does not teach wherein the prediction information includes load prediction information indicating that the load on a user plane apparatus is predicted to be higher than a predetermined threshold.
	In an analogous art, Hui teaches wherein the prediction information includes load prediction information indicating that the load on a user plane apparatus is predicted to be higher than a predetermined threshold (Hui - Paragraph [0073], note data packets may be duplicated on each interface to provide additional redundancy; Paragraph [0101], note predicting the load each channel will encounter; Paragraph [0132], note the sender device can predict the amount of traffic, the prediction may be made based on an analysis of previous broadcast slots, the number of devices within range, current traffic, etc. (from received transmission parameters, see Paragraphs [0109] and [0130]), the prediction may calculate the likelihood that a transmission will be received, a threshold likelihood to achieve desired functionality may be configured).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui into the combination of Vrzic and Laselva in order to improve latency and throughput in networks by communicating transmission parameters (Hui - Paragraphs [0139] and [0141]).

	Regarding claim 11, the combination of Vrzic and Laselva does not teach wherein the load information is originated from a network repository apparatus, an open administration and maintenance apparatus or a user plane apparatus.
	In an analogous art, Hui teaches wherein the load information is originated from a network repository apparatus, an open administration and maintenance apparatus or a user plane apparatus (Hui - Paragraph [0101], note the sender device assesses the status of the channels including the current and expected volume of traffic on the channels; Paragraph [0132], note the sender device can predict the amount of traffic, the prediction may be made based on an analysis of previous broadcast slots, the number of devices within range, current traffic, etc. (from received transmission parameters, see Paragraphs [0109] and [0130])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hui into the combination of Vrzic and Laselva for the same reason as claim 3 above.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dao (US 2019/0253917 A1) discloses redundant packet transmission for QoS flows.
	Park et al. (US 2020/0084663 A1) discloses determining whether or not to activate redundant transmission for a QoS flow based on local policies.
	Yu et al. (US 2020/0187282 A1) discloses enabling packet duplication to reach a reliability target.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461